ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Amendment, filed on July 22nd, 2021, has been entered and acknowledged by the Examiner.
Cancellation of claim(s) 2, 5, 7, 16-17 has been entered.
Claim(s) 1, 3-4, 6, 8-15, 18-20 are pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Remark(s)
Examiner finds Applicant's Arguments/Remark, filed on July 22nd, 2021, that the foregoing amendment and response, does indeed place this application in condition for allowance to be true (specifically drawn to pages 1 of Remarks). 
Allowable Subject Matter
A.	Claim(s) 1, 3-4, 6, 8-14 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Durkopp) teaches an adjuster gear screw comprising: an adjuster shaft having a threaded portion and a shaft end; a gear head having a plurality of radial protrusions spaced by a 
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the adjuster gear screw comprising the various elements as claimed above in combination with the specific limitation of a clutch portion having a plurality of clutch members and a clutch slot; an elongated neck interconnecting the adjuster shaft and the gear head, wherein the elongated neck includes a shank portion with a cavity therein, and the gear head includes a nose that interfaces with the cavity; as set forth in Claim 1.  
Claim(s) 3-4, 6, 8-14 are allowable because of their dependency status from Claim 1.
B.	Claim(s) 15, 18-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Durkopp) teaches a lamp assembly comprising: a lamp housing; a reflector positioned within the lamp housing on at least one pivotable connector; a lamp positioned on the reflector within the lamp housing; and an adjuster gear screw coupled to the lamp housing and 
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the lamp assembly comprising the various elements as claimed above in combination with the specific limitation of a nose having a clutch portion that includes a plurality of externally threaded clutch members and a clutch slot, wherein the nose further includes an end plug having a plug end surface and a plug abutment wall, and wherein the end plug extends from the clutch portion via a collar;  as set forth in Claim 15.  
Claim(s) 18-20 are allowable because of their dependency status from Claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA SANEI FEATHERLY whose telephone number is 571-272-8654.  The examiner can normally be reached on M-R 8-12 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
Hana Sanei Featherly
Art Unit 2875 Patent Examiner